UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05888 SMALLCAP World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2012 Patrick F. Quan SMALLCAP World Fund, Inc. 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments SMALLCAP World Fund® Investment portfolio June 30, 2012 unaudited Common stocks — 91.85% Shares Value CONSUMER DISCRETIONARY — 17.43% Mr Price Group Ltd.1 $ Virgin Media Inc. lululemon athletica inc.2 Lions Gate Entertainment Corp.2,3 Paddy Power PLC1 Chipotle Mexican Grill, Inc.2 DSW Inc., Class A Liberty Media Corp., Class A2 Tesla Motors, Inc.2 TOD’S SpA1 Dollarama Inc. ASOS PLC1,2 Chow Sang Sang Holdings International Ltd.1 Delticom AG1,3 John Wiley & Sons, Inc., Class A Minth Group Ltd.1 Tiffany & Co. Stella International Holdings Ltd.1 Jubilant FoodWorks Ltd.1,2 PT Ace Hardware Indonesia Tbk1 Melco Crown Entertainment Ltd. (ADR)2 CarMax, Inc.2 CTC Media, Inc. Gourmet Master Co., Ltd.1 Domino’s Pizza Enterprises Ltd.1,3 Parkson Retail Asia Ltd.1,2 CTS Eventim AG1 Rightmove PLC1 START TODAY Co., Ltd.1 Café de Coral Holdings Ltd.1 Mood Media Corp.2,3,4 Mood Media Corp. (CDI) (GBP denominated)1,2,3,4 New Oriental Education & Technology Group Inc. (ADR)2 CJ CGV Co., Ltd.1,3 HUGO BOSS AG1 Domino’s Pizza, Inc. Cox and Kings (India) Ltd.1,3 Cox and Kings (India) Ltd. (GDR)1,3 DreamWorks Animation SKG, Inc., Class A2 Hyundai Home Shopping Co., Ltd.1 Golden Eagle Retail Group Ltd.1 Jarden Corp. Parkson Retail Group Ltd.1 Boyd Gaming Corp.2 Scholastic Corp. Tractor Supply Co. Betfair Group PLC1 Churchill Downs Inc. PT Mitra Adiperkasa Tbk1 Domino’s Pizza Group PLC1 QSR Brands Bhd1 Brunswick Corp. Leggett & Platt, Inc. Ekornes ASA1 Navitas Ltd.1 YOOX SpA1,2 Wendy’s Co. Fielmann AG1 Lennar Corp., Class A Toll Corp.2 Group 1 Automotive, Inc. TAKKT AG1 Signet Jewelers Ltd. Jumbo SA1 Autoneum Holding AG1,2,3 SodaStream International Ltd.2 Sotheby’s Holdings, Inc. P.F. Chang’s China Bistro, Inc. Francesca’s Holdings Corp.2 Entertainment One Ltd.1,2 PT Indomobil Sukses Internasional Tbk1 HT Media Ltd.1 Mando Corp.1 Mothercare PLC1,3 Harman International Industries, Inc. Betsson AB, Class B1,2 Hongkong and Shanghai Hotels, Ltd.1 Schibsted ASA1 Sportingbet PLC1 Penske Automotive Group, Inc. Inchcape PLC1 Headlam Group PLC1 CJ Home Shopping Co., Ltd.1 Winnebago Industries, Inc.2 WABCO Holdings Inc.2 Hankook Tire Co., Ltd.1 CFAO1 POLYTEC Holding AG, non-registered shares1,3 CDON Group AB1,2 Intercontinental Hotels Group PLC1 Modern Times Group MTG AB, Class B1 Daily Mail and General Trust PLC, Class A, nonvoting1 Powerland AG, non-registered shares1,3 Bloomsbury Publishing PLC1,3 Giordano International Ltd.1 Michael Kors Holdings Ltd.2 D.R. Horton, Inc. Home Inns & Hotels Management Inc. (ADR)2 LeapFrog Enterprises, Inc., Class A2 Home Retail Group PLC1 U.S. Auto Parts Network, Inc.2,3 ValueVision Media, Inc., Class A2,3 Ocado Group PLC1,2 SHW AG, non-registered shares1 Halfords Group PLC1 REXLot Holdings Ltd.1 OfficeMax Inc.2 D.B. Corp Ltd.1 Media Prima Bhd.1 K-Swiss Inc., Class A2 China Zenix Auto International Ltd. (ADR) Aristocrat Leisure Ltd.1 Bijou Brigitte modische Accessoires AG1 zooplus AG, non-registered shares1,2 Talwalkars Better Value Fitness Ltd.1,3 Cheil Worldwide Inc.1 National American University Holdings, Inc. Balkrishna Industries Ltd.1 T4F Entretenimento SA, ordinary nominative GVC Holdings PLC1 Parkson Holdings Bhd.1 Mandarin Oriental International Ltd.1 Ten Alps PLC1,2 Five Star Travel Corp.1,2,5 26 CEC Unet PLC1,2,3 — Spot Runner, Inc.1,2,5 — Fontainebleau Resorts LLC, Class A, nonvoting units1,2,5 — HEALTH CARE — 14.50% Pharmacyclics, Inc.2,3 Regeneron Pharmaceuticals, Inc.2 Incyte Corp.2 AMERIGROUP Corp.2 Grifols, SA, Class A1,2 Intuitive Surgical, Inc.2 Endo Health Solutions Inc.2 Fleury SA, ordinary nominative athenahealth, Inc.2 Sysmex Corp.1 NuVasive, Inc.2,3 Cochlear Ltd.1 Thoratec Corp.2 Emeritus Corp.2,3 BioMarin Pharmaceutical Inc.2 VCA Antech, Inc.2 Hikma Pharmaceuticals PLC1 Sirona Dental Systems, Inc.2 Orthofix International NV2,3 Synageva BioPharma Corp.2,3 Myriad Genetics, Inc.2 Integra LifeSciences Holdings Corp.2 Medivation, Inc.2 Ironwood Pharmaceuticals, Inc., Class A2 GN Store Nord AS1 Hologic, Inc.2 Luminex Corp.2 AVEO Pharmaceuticals, Inc.2,3 Align Technology, Inc.2 ArthroCare Corp.2 Amylin Pharmaceuticals, Inc.2 Illumina, Inc.2 Molina Healthcare, Inc.2 Genomma Lab Internacional, SAB de CV, Series B2 Bangkok Dusit Medical Services PCL1 ABIOMED, Inc.2 Wright Medical Group, Inc.2 Hill-Rom Holdings, Inc. Exelixis, Inc.2 Virbac SA1 Volcano Corp.2 Galapagos NV1,2,3 Nobel Biocare Holding AG1 Cadence Pharmaceuticals, Inc.2,3 Idenix Pharmaceuticals, Inc.2 Celesio AG1 Sagent Pharmaceuticals, Inc.2 China Kanghui Holdings (ADR)2 CFR Pharmaceuticals SA Achillion Pharmaceuticals, Inc.2 Centene Corp.2 Covance Inc.2 Onyx Pharmaceuticals, Inc.2 Apollo Hospitals Enterprise Ltd.1 Emergent BioSolutions Inc.2 Fisher & Paykel Healthcare Corp. Ltd.1 Dendreon Corp.2 Invacare Corp. Alere Inc.2 Abaxis, Inc.2 Ansell Ltd.1 HealthStream, Inc.2 JSC Pharmstandard (GDR)1,2 BG Medicine, Inc.2,3 MEDICA SA1 Ipca Laboratories Ltd.1 Tsumura & Co.1 Fluidigm Corp.2 Amplifon SpA1 Krka, dd, Novo mesto1 Human Genome Sciences, Inc.2 St.Shine Optical Co. Ltd.1 Merck Ltd.1,2 Savient Pharmaceuticals, Inc.2 MicroPort Scientific Corp.1 INDUSTRIALS — 12.75% Intertek Group PLC1 MSC Industrial Direct Co., Inc., Class A MTU Aero Engines Holding AG1 Chart Industries, Inc.2 Polypore International, Inc.2 Beacon Roofing Supply, Inc.2,3 Nabtesco Corp.1 ITT Corp. PT Sarana Menara Nusantara Tbk1,2 Meggitt PLC1 Herman Miller, Inc. MITIE Group PLC1 Pipavav Defence and Offshore Engineering Co. Ltd.1,2 Michael Page International PLC1 Exponent, Inc.2,3 Moog Inc., Class A2 BELIMO Holding AG1 IDEX Corp. DKSH Holding AG1,2 Goodpack Ltd.1,3 AirAsia Bhd.1 Watsco, Inc. Northgate PLC1,2,3 Johnson Electric Holdings Ltd.1 Mills Estruturas e Serviços de Engenharia SA, ordinary nominative Société BIC SA1 Waste Connections, Inc. Andritz AG1 Blount International, Inc.2 Cummins India Ltd.1 Harmonic Drive Systems Inc.1 TransDigm Group Inc.2 Globaltrans Investment PLC (GDR)1 BrisConnections Unit Trusts1,2,3 SIA Engineering Co. Ltd.1 Dynasty Ceramic PCL1 Comfort Systems USA, Inc.3 Ennis, Inc.3 Uponor Oyj1 Standard Parking Corp.2,3 Masco Corp. Container Corp. of India Ltd.1 Landstar System, Inc. Huntington Ingalls Industries, Inc.2 Corrections Corporation of America TrueBlue, Inc.2 Houston Wire & Cable Co.3 AIA Engineering Ltd.1 Cebu Air, Inc.1,2 Robert Half International Inc. Douglas Dynamics, Inc.3 Graco Inc. Frigoglass SAIC1,3 AeroVironment, Inc.2 SAI Global Ltd.1 Steelcase Inc., Class A Geberit AG1 OSG Corp.1 Danieli & C. Officine Meccaniche SpA, nonconvertible shares1 HIWIN Technologies Corp.1 Mvelaserve Ltd.1,3 Austal Ltd.1 Westport Innovations Inc.2 KBR, Inc. Boer Power Holdings Ltd.1 Regus PLC1 American Science and Engineering, Inc. ITE Group PLC1 Ritchie Bros. Auctioneers Inc. Chemring Group PLC1 Hays PLC1 Mine Safety Appliances Co. Heidelberger Druckmaschinen AG, non-registered shares1,2 Wienerberger AG1 Zumtobel AG1 S1 Corp.1 United Stationers Inc. Praj Industries Ltd.1 NORMA Group AG, non-registered shares1 Pfeiffer Vacuum Technology AG, non-registered shares1 China Automation Group Ltd.1 SATS Ltd.1 Haitian International Holdings Ltd.1 THK Co., Ltd.1 MISUMI Group Inc.1 Carborundum Universal Ltd.1 TD Power Systems Ltd.1,2 Teleperformance SA1 Ellaktor SA1 Prysmian SpA1 Meyer Burger Technology AG1,2 Amtek Engineering Ltd.1 Amara Raja Batteries Ltd.1 Aker Philadelphia Shipyard ASA1,2 INFORMATION TECHNOLOGY — 11.97% AAC Technologies Holdings Inc.1 Compuware Corp.2 Hittite Microwave Corp.2,3 National Instruments Corp. AOL Inc.2 Cymer, Inc.2 Vistaprint NV2,3 Dialog Semiconductor PLC1,2,3 FactSet Research Systems, Inc. Monster Worldwide, Inc.2,3 SINA Corp.2 MICROS Systems, Inc.2 OpenTable, Inc.2 Kingboard Chemical Holdings Ltd.1 Dolby Laboratories, Inc., Class A2 Angie’s List, Inc.2,5 AVEVA Group PLC1 Fidessa group PLC1 Kapsch TrafficCom AG, non-registered shares1 International Rectifier Corp.2 OBIC Co., Ltd.1 CoStar Group, Inc.2 Cardtronics, Inc.2 SPS Commerce, Inc.2,3 Quantum Corp.2,3 Power Integrations, Inc. Bazaarvoice, Inc.2 Finisar Corp.2 Autodesk, Inc.2 Global Payments Inc. Jabil Circuit, Inc. Semtech Corp.2 Kingdee International Software Group Co. Ltd.1,2 ASM International NV1 Delta Electronics (Thailand) PCL1 Active Network, Inc.2 Ultimate Software Group, Inc.2 Trimble Navigation Ltd.2 Info Edge (India) Ltd.1 Littelfuse, Inc. Bankrate, Inc.2 MercadoLibre, Inc. Demand Media, Inc.2 Liquidity Services, Inc.2 Neopost SA1 Hana Microelectronics PCL1 Red Hat, Inc.2 Guidewire Software, Inc.2 SciQuest, Inc.2 Kingboard Laminates Holdings Ltd.1 Logitech International SA2 Hamamatsu Photonics K.K.1 Youku.com Inc., Class A (ADR)2 KLA-Tencor Corp. Spectris PLC1 Ellie Mae, Inc.2 Avid Technology, Inc.2 NCC Group PLC1 Yaskawa Electric Corp.1 Immersion Corp.2,3 Infotech Enterprises Ltd.1 Genpact Ltd.2 Halma PLC1 Rovi Corp.2 RealPage, Inc.2 Tangoe, Inc.2 China High Precision Automation Group Ltd.1,3 Playtech Ltd.1 Cadence Design Systems, Inc.2 FormFactor, Inc.2 Tripod Technology Corp.1 Green Packet Bhd.1,2,3 Comverse Technology, Inc.2 Fusion-io, Inc.2 DTS, Inc.2 Persistent Systems Ltd.1 Ubisoft Entertainment SA1,2 OnMobile Global Ltd.1,2 Remark Media, Inc.2 Remark Media, Inc.1,2,5 72 FINANCIALS — 9.01% Onex Corp. Brait SE1,2 East West Bancorp, Inc. Kotak Mahindra Bank Ltd.1 SVB Financial Group2 GT Capital Holdings, Inc.1,2 Greenhill & Co., Inc. Financial Engines, Inc.2 YES BANK Ltd.1,2 National Financial Partners Corp.2,3 First Republic Bank2 Validus Holdings, Ltd. Rayonier Inc.2 Cullen/Frost Bankers, Inc. First American Financial Corp. Robinsons Land Corp.1 Sterling Financial Corp.2,4 Sterling Financial Corp.2 Security Bank Corp.1 HCC Insurance Holdings, Inc. PT Agung Podomoro Land Tbk1 Assured Guaranty Ltd. Colony Financial, Inc.3 Manappuram Finance Ltd.1,3 Capitol Federal Financial, Inc. Northwest Bancshares, Inc. IndusInd Bank Ltd.1,2 BOK Financial Corp. Starwood Property Trust, Inc. East West Banking Corp.1,2 CapitalSource Inc. BS Financial Group Inc.1 DDR Corp. DCT Industrial Trust Inc. Redwood Trust, Inc. Zillow, Inc., Class A2 Banco ABC Brasil SA, preferred nominative TISCO Financial Group PCL1 IG Group Holdings PLC1 Banca Generali SpA1 Primerica, Inc. Dah Sing Financial Holdings Ltd.1 Home Loan Servicing Solutions, Ltd.3 Paraná Banco SA, preferred nominative Home Federal Bancorp, Inc.3 Talmer Bancorp, Inc., Class A1,2,5 Old Republic International Corp. Hospitality Properties Trust GRUH Finance Ltd.1 Mahindra Lifespace Developers Ltd.1,3 Popular, Inc.2 E-House (China) Holdings Ltd. (ADR) First Southern Bancorp, Inc.1,2,3,5 ICG Group, Inc.2 CenterState Banks, Inc. Canadian Western Bank Sonae Sierra Brasil SA, ordinary nominative Midland Holdings Ltd.1 VZ Holding AG1 Bolsa Mexicana de Valores, SAB de CV, Series A Fibra Uno Administración, SA de CV Bao Viet Holdings1 Oslo Børs VPS Holding ASA1 ING Vysya Bank Ltd.1 Siam Future Development PCL1 PT Summarecon Agung Tbk1 Noah Holdings Ltd. (ADR) Chongqing Rural Commercial Bank Co., Ltd., Class H1 Zions Bancorporation Globe Trade Center SA1,2 Globe Trade Center SA, non-registered shares1,2 Banco Daycoval SA, preferred nominative Banco Cruzeiro do Sul SA, preferred nominative Hellenic Exchanges SA1 ARA Asset Management Ltd.1 Territorial Bancorp Inc. ENERGY — 6.63% InterOil Corp.2,3 Ophir Energy PLC1,2 Pacific Rubiales Energy Corp. Gulf Keystone Petroleum Ltd.1,2,4 Comstock Resources, Inc.2,3 Zhaikmunai LP (GDR)1,2,4 Zhaikmunai LP (GDR)1,2 Concho Resources Inc.2 Keyera Corp. Rosetta Resources Inc.2 Core Laboratories NV Ultra Petroleum Corp.2 Falkland Oil and Gas Ltd.1,2,3 Borders & Southern Petroleum PLC1,2,3 GeoResources, Inc.2 Kodiak Oil & Gas Corp.2 Miclyn Express Offshore Ltd.1 Halcón Resources Corp.2,4 Halcón Resources Corp.2 Midstates Petroleum Co., Inc.2 Kværner ASA1 Oasis Petroleum Inc.2 Heritage Oil Ltd.1,2 Laredo Petroleum Holdings, Inc.2 Schoeller-Bleckmann Oilfield Equipment AG1 Harvest Natural Resources, Inc.2 Oceaneering International, Inc. Exillon Energy PLC1,2,3 Banpu PCL1 Bill Barrett Corp.2 BPZ Resources, Inc.2 HollyFrontier Corp. Cimarex Energy Co. Americas Petrogas Inc.2 Americas Petrogas Inc.2,4 Tethys Petroleum Ltd.2 Tethys Petroleum Ltd. (GBP denominated)1,2 Gevo, Inc.2 Sterling Resources Ltd.2 Goodrich Petroleum Corp.2 Dockwise Ltd.1,2 Petrodorado Energy Ltd.2,3 Aurelian Oil & Gas PLC1,2 BNK Petroleum Inc.2 BNK Petroleum Inc.2,4 Pacific Coal, SA2,3 Saras SpA1,2 LNG Energy Ltd.2,4 Zodiac Exploration Inc.2 MATERIALS — 6.27% African Petroleum Corp. Ltd.1,2,3 AptarGroup, Inc. Chr. Hansen Holding A/S1 Schweitzer-Mauduit International, Inc.3 James Hardie Industries SE1 Kenmare Resources PLC1,2 FUCHS PETROLUB AG, nonvoting preferred1 FUCHS PETROLUB AG1 African Minerals Ltd.1,2 Yingde Gases Group Co. Ltd.1 Ube Industries, Ltd.1 Vicat S.A.1 Greatview Aseptic Packaging Co. Ltd.1,2 Coal of Africa Ltd.1,2,3 Gem Diamonds Ltd.1,2,3 Harry Winston Diamond Corp.2 Symrise AG1 PT Indocement Tunggal Prakarsa Tbk1 Yamana Gold Inc. Yip’s Chemical Holdings Ltd.1 Croda International PLC1 Valspar Corp. OCI Materials Co., Ltd.1 Siam City Cement PCL1 Sirius Minerals PLC1,2 Arkema SA1 Talvivaara Mining Co. PLC1,2 Boral Ltd.1 United Phosphorus Ltd.1 Sika AG, non-registered shares1 Cape Lambert Resources Ltd.1,2 Chu Kong Petroleum and Natural Gas Steel Pipe Holdings Ltd.1 Gran Colombia Gold SA2,3 Titan Cement Co. SA1,2 Mountain Province Diamonds Inc.2,4 Cline Mining Corp.2 Allied Gold Mining PLC1,2 J.K. Cement Ltd.1 Sinofert Holdings Ltd.1 Aquarius Platinum Ltd.1 Frutarom Industries Ltd.1 Eastern Platinum Ltd.2 Eastern Platinum Ltd.2,4 Duluth Metals Ltd.2 AK Steel Holding Corp. Huntsman Corp. TFS Corporation Ltd1 Afferro Mining Inc.1,2,3 Hummingbird Resources PLC1,2 Engro Corp. Ltd.1 EACOM Timber Corp.2,3 EACOM Timber Corp.2,3,4 Mwana Africa PLC1,2,4 China Forestry Holdings Co., Ltd.1 Vatukoula Gold Mines PLC1,2 Rusoro Mining Ltd.2,4 Rusoro Mining Ltd.2 49 Sino-Forest Corp.1,2 — CONSUMER STAPLES — 5.45% PT Sumber Alfaria Trijaya Tbk1,2,3 Raia Drogasil SA, ordinary nominative Super Group Ltd.1,3 CP ALL PCL1 PZ Cussons PLC1 Coca-Cola Icecek AS, Class C1 Emami Ltd.1 Davide Campari-Milano SpA1 Wumart Stores, Inc., Class H1,2 Hypermarcas SA, ordinary nominative2 Brazil Pharma SA, ordinary nominative FANCL Corp.1 Kernel Holding SA1,2 Emmi AG1 Bizim Toptan Satis Magazalari AS, non-registered shares1 Eurocash SA1 O’Key Group SA (GDR)1 MARR SpA1,2 USANA Health Sciences, Inc.2 AMOREPACIFIC Corp.1 Origin Enterprises PLC1 Strauss Group Ltd.1,2 Petra Foods Ltd.1 Philip Morris CR as1 Church & Dwight Co., Inc. Ralcorp Holdings, Inc.2 Real Nutriceutical Group Ltd.1 Tilaknager Industries Ltd.1,3 TreeHouse Foods, Inc.2 Pesquera Exalmar SA1 Lindt & Sprüngli AG1 Lindt & Sprüngli AG, participation certificate1 Sundrug Co., Ltd.1 Godrej Consumer Products Ltd.1 McBride PLC1,2 HITEJINRO CO., LTD.1 UTILITIES — 1.79% ENN Energy Holdings Ltd.1,3 Manila Water Co., Inc.1 Glow Energy PCL1 Greenko Group PLC1,2,3 Energy World Corp. Ltd.1,2 Mytrah Energy Ltd.1,2 Equatorial Energia SA, ordinary nominative TELECOMMUNICATION SERVICES — 1.14% Telephone and Data Systems, Inc. tw telecom inc.2 Total Access Communication PCL1 NII Holdings, Inc., Class B2 Leap Wireless International, Inc.2 MetroPCS Communications, Inc.2 Hutchison Telecommunications Hong Kong Holdings Ltd.1 MISCELLANEOUS — 4.91% Other common stocks in initial period of acquisition Total common stocks (cost: $14,399,186,000) Preferred stocks — 0.09% Shares FINANCIALS — 0.09% Zions Bancorporation, Series C, 9.50% noncumulative depositary shares Total preferred stocks (cost: $13,739,000) Warrants — 0.02% INDUSTRIALS — 0.02% Goodpack Ltd., warrants, expire 20122,3 MATERIALS — 0.00% Gran Colombia Gold SA,warrants, expire 20152,3 Duluth Exploration Ltd.,warrants, expire 20131,2 3 ENERGY — 0.00% Pacific Coal, SA, warrants, expire 20162,3 42 INFORMATION TECHNOLOGY — 0.00% Kingboard Chemical Holdings Ltd., warrants, expire 20122 3 MISCELLANEOUS — 0.00% Other warrants in initial period of acquisition 9 Total warrants (cost: $2,398,000) Shares or Convertible securities — 0.37% principal amount CONSUMER DISCRETIONARY — 0.24% Coupons.com Inc., Series B, convertible preferred1,2,3,5 Spot Runner, Inc., Series C, convertible preferred1,2,5 — FINANCIALS — 0.11% First Southern Bancorp, Inc., Series C, convertible preferred1,2,3,5 Oriental Financial Group Inc., Series C, 8.75% noncumulative convertible preferred2,5 National Financial Partners Corp. 4.00% convertible notes 20173 $ ENERGY — 0.02% Harvest Natural Resources, Inc. 8.25% convertible notes 2013 $ HEALTH CARE — 0.00% Savient Pharmaceuticals, Inc. 4.75% convertible notes 2018 $ Total convertible securities (cost: $67,119,000) Principal amount Bonds & notes — 0.25% ) TELECOMMUNICATION SERVICES — 0.17% Clearwire Communications and Clearwire Finance, Inc., Series B, 12.00% 20154 $ Clearwire Communications and Clearwire Finance, Inc., Series A, 12.00% 20154 FINANCIALS — 0.08% First Niagara Financial Group, Inc. 7.25% 2021 Synovus Financial Corp. 5.125% 2017 Total bonds & notes (cost: $41,940,000) Short-term securities — 6.83% U.S. Treasury Bills 0.078%–0.146% due 7/26–12/20/2012 Federal Home Loan Bank 0.10%–0.20% due 7/18–12/20/2012 Fannie Mae 0.10%–0.14% due 7/16–11/14/2012 Freddie Mac 0.10%–0.19% due 7/11/2012–4/1/2013 Novartis Finance Corp. 0.16%–0.17% due 8/6–9/10/20124 Province of Ontario 0.15% due 8/23/2012 Gotham Funding Corp. 0.21% due 7/17/20124 Victory Receivables Corp. 0.21% due 7/19/20124 Regents of the University of California 0.15%–0.28% due 9/6–10/10/2012 Bank of Nova Scotia 0.14% due 7/2/2012 Toyota Motor Credit Corp. 0.19% due 7/13/2012 Private Export Funding Corp. 0.20% due 7/30/20124 British Columbia (Province of) 0.14%–0.20% due 7/11–11/16/2012 American Honda Finance Corp. 0.18% due 7/16/2012 Westpac Banking Corp. 0.23% due 9/25/20124 BASF AG 0.18% due 8/7/20124 Siemens Capital Co. LLC 0.15% due 7/10/20124 Total short-term securities (cost: $1,275,549,000) Total investment securities (cost: $15,799,931,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations (“SEC”), “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. Forward currency contracts The fund has entered into a forward currency contract to sell currency as shown in the following table. The open forward currency contract shown is generally indicative of the level of activity over the prior 12-month period. Unrealized Contract amount depreciation Receive Deliver at 6/30/2012 Settlement date Counterparty ) ) ) Sales: Australian dollars 7/31/2012 Barclays Bank PLC $ $
